Citation Nr: 0526892	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel 


INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1984 and from February 1985 to August 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1999 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Detroit, Michigan.  In October 1999, the RO 
denied entitlement to service connection for a back 
condition.  In June 2005, the RO denied reopening a claim of 
entitlement to service connection for a right knee disorder, 
entitlement to an increased rating for plantar fasciitis of 
the right foot, and entitlement to a TDIU.  

In May 2004, the veteran appeared at the Detroit RO and 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

In October 2004, the Board remanded the matter to the RO for 
due process concerns, and the case has returned for further 
appellate review.  

As noted by the Detroit RO's July 2005 letter to the 
veteran's congressman, the veteran's July 2005 notice of 
disagreement included statements that could be construed as a 
claim of entitlement to service connection for a left foot 
disorder.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

With the exception of the back disorder claim, the issues are 
REMANDED to the agency of original jurisdiction.  VA will 
notify the veteran if further action is required.

 
FINDING OF FACT

The veteran's current back disability did not have its onset 
during active service, did not result from disease or injury 
in service, and the veteran did not suffer from arthritis 
within one year from date of separation from service.
 

CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met. 
38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 



provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters to the 
veteran from the RO dated in March 2001, April 2003, and 
January 2005.  He was told of what was required to 
substantiate his service connection claim and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  

The RO's letters were provided to the veteran after the 
initial adjudication of the claim.  Any defect, however, with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected.  The evidence received after the issuance of the 
notice letters was afforded proper subsequent VA process, and 
the veteran was provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The Board remanded this matter in October 2004 in part to 
ensure all outstanding records could be obtained.  The claims 
file now contains all available, identified records pertinent 
to the claim, including the veteran's service medical 
records, VA medical records, Social Security Administration 
records, private medical records, and all necessary negative 
replies.  The veteran argues that some of his treatment 
records from service that would document his 1986 injury are 
missing, but the claims file include service treatment 
records from 1986, and there is nothing to suggest the 
service treatment records are incomplete.

A VA medical opinion addressing the etiology of the veteran's 
back disorder is unnecessary in this case because there is no 
competent evidence the veteran suffered an event, injury, or 
disease in service associated with a current back disability.  
See 38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran submitted a written statement to the RO in August 
2005.  As his contentions are cumulative of those already of 
record, remand for the issuance of a supplemental statement 
of the case is not warranted.  See 38 C.F.R. §§ 19.31, 19.37.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).

The medical evidence demonstrates the veteran currently 
suffers from a back disorder diagnosed most recently as 
degenerative disc disease.  The evidentiary record, however, 
does not show that his current back disability is related to 
service.

The veteran asserts that he sustained an orthopedic back 
injury in service in 1986 as a result of heavy lifting.  
Transcript, p. 3.  The service records, however, are absent 
any documentation of such an event or any resulting treatment 
suggesting such an event occurred.  In other words, the 
service medical records reflect that if he indeed experienced 
a heavy lifting accident, it resulted in no residual 
impairment.  In addition to the lack of complaints, findings, 
or treatment for a back problem in the service medical 
records, a July 1987 physical evaluation board proceeding 
indicated the veteran was unfit for continued service due to 
plantar fasciitis, and there was no mention of a back 
disorder.  

Likewise, the post-service evidence does not tend to show the 
veteran's current back disability is related to service, 
instead suggesting it began years after service.  There are 
no medical records dated in the immediate years after service 
pertaining to a back disorder, and extensive treatment and 
evaluation records fail to consistently include a past 
medical history positive for an in-service back injury.  
While he mentioned a 1987 injury in a February 2000 treatment 
report and 1986 low back pain in a June 2004 VA treatment 
record, the overwhelming majority of the evidence tends to 
show his current back disability had its onset in the early 
to mid 1990s. 

In this regard, the medical records document several post-
service back injuries, which the veteran has reported as his 
initial injury.  Post-service treatment records disclose the 
veteran experienced a work-related lifting injury in July 
1991 at which time he experienced low back pain and 
radiculopathy most likely secondary to a herniated disc.  In 
the veteran's February 1992 application for Social Security 
disability benefits, he indicated his lower back problems 
first bothered him in June 1991.  In an undated physical 
therapy evaluation for a June 1991 injury, no prior related 
injuries were reported.  A June 1995 disability evaluation 
related low back pain to no earlier than the 1991 work injury 
and noted chiropractic therapy was conducted from 1991 to 
1995.  In a September 1996 treatment report, the report of 
past medical history noted only the 1991 back injury.  

In a March 1998 consultative examination for SSA disability 
benefits, he again reported his back problems began in 1991.  
At an evaluation in January 1998, the veteran reported that 
he originally injured his back "several years ago at work."  
At a May 2000 emergency room visit, he said his back problems 
began after a 1998 motor vehicle accident.  In a September 
2000 treatment report, the veteran's 1998 motor vehicle 
accident was described as the original accident.  In October 
2000, he also attributed the onset of his problems to the 
1998 motor vehicle accident.  In April 2003, the veteran was 
seen at a private facility for back pain caused from a fall 
on ice.  In a March 2005 VA treatment note, he stated his 
back pain began in 1990 and that he underwent physical 
therapy in the early 1990s.  The veteran testified that he 
started seeking medical treatment for his back in 1990.  
Transcript, p. 8.     

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, there is no competent and probative 
evidence linking the veteran's current back disability to 
service.   

In a May 2004 letter, a treating physician set forth the 
veteran's report of his alleged in-service back injury and 
concluded that he had no reason to doubt the veteran's 
recollection of events.  The physician noted he had no way to 
prove the veteran's historical summary.  In a July 2005 
treatment note, a physician noted that he believed there is a 
causal relationship between the onset of the veteran's 
current discogenic back pain and his alleged 1985 in-service 
injury.  The Board attaches no probative value to these 
opinions as they are clearly opinions based on a history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Pound v. 
West, 12 Vet. App. 341 (1999).LeShore v. Brown, 8 Vet. App. 
406 (1995).   

Service connection for arthritis may be granted if manifest 
within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  In this case, there is no competent 
evidence establishing arthritis within one year of service 
separation.  

In summary, the only competent opinions addressing the 
etiology of the veteran's back disorder weigh in favor of the 
claim, but the Board accords no probative value to these 
unsupported opinions, and the medical evidence does not 
otherwise tend to suggest the veteran's back disorder is 
related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Service connection for a back disorder is denied.


REMAND

Unfortunately, remand is required in order to accord due 
process.  In a June 2005 rating decision, the RO denied 
reopening a claim of entitlement to service connection for a 
right knee disorder, entitlement to an increased rating for 
plantar fasciitis of the right foot, and entitlement to a 
TDIU.  In a statement received at the RO in July 2005, the 
veteran expressed his disagreement with the decisions 
rendered by the RO in its June 2005 rating decision.  In a 
case in which a claimant has expressed timely disagreement in 
writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue a statement of the case, and 
the Board must remand that issue to the RO for that purpose.  
See Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, this case is REMANDED for the following:

Review the veteran's claims involving 
whether new and material evidence has 
been received to reopen a claim of  
entitlement to service connection for a 
right knee disorder; entitlement to an 
increased rating for plantar fasciitis of 
the right foot, currently rated as 20 
percent disabling; and entitlement to a 
TDIU.  If a determination remains adverse 
to him, furnish a statement of the case 
on the issue to him and his 
representative.  Notify them of the time 
limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issue and 
secure appellate review by the Board.  
Thereafter, the issues are to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


